Citation Nr: 1316338	
Decision Date: 05/17/13    Archive Date: 05/29/13

DOCKET NO.  07-29 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for hepatitis. 

2. Entitlement to service connection for a bilateral leg disorder. 

3. Entitlement to service connection for acquired psychiatric disorder to include depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. McBrine, Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to March 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

The Veteran requested a personal hearing before a Member of the Board at the RO in his September 2007 substantive appeal.  The Veteran failed to report for his scheduled hearing in February 2009.  The request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2012). 

In a July 2009 decision, the Board reopened final claims for service connection for depression and bilateral leg disorder, and remanded the claims of service connection for depression, bilateral leg disorder, and hepatitis to the RO via the Appeals Management Center (AMC). These claims were again remanded for further development in March 2012.  All requested development having been completed, these claims now return before the Board.


FINDINGS OF FACT

1. The preponderance of the evidence of record is against a causal link between the Veteran's currently manifested hepatitis C and active service or any in-service risk factors, aside from intravenous drug use, which constitutes misconduct. 

2. The preponderance of the evidence of record is against a finding that the Veteran's currently diagnosed varicose veins are etiologically related to a disease, injury, or event in service.


3.  The preponderance of the evidence of record is against a causal link between the Veteran's currently diagnosed psychiatric conditions and active service or any in-service risk factors, aside from intravenous drug use, which constitutes misconduct.


CONCLUSIONS OF LAW

1. Service connection for an acquired psychiatric disorder is denied as based on willful misconduct.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.304, 3.307, 3.309 (2012).

2. Varicose veins were not incurred in or aggravated by service, nor may they be presumed to be so incurred.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).

3. Service connection for hepatitis C is denied as based on willful misconduct.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Stegall Considerations

As noted above, the Board previously remanded this claim in March 2012 and January 2013 for further development, specifically for a VA examination with opinion to adequately address the etiology of the disabilities on appeal.  The Veteran was provided with a VA examination with opinions in April and May 2012, and his claim was readjudicated in a March 2013 SSOC.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in March 2005, June 2005, May 2006, August 2006, September 2009, December 2009, April 2012, and May 2012, as well as the three prior Board remands in July 2009, March 2012, and January 2013, satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b)(1) (2012).  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  These documents informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order to ensure that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization (VSO) and has submitted argument in support of his claims.  These arguments have referenced the applicable laws and regulations.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a further remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (noting that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records and relevant VA medical records are in the file.  All records identified by the Veteran as relating to the claims have been obtained, to the extent possible.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4)(i) (2012).  In this case, the Board notes that the Veteran was provided multiple VA examinations in this case, and most recently with VA examinations in April and May 2012.  These examinations, together with a February 2013 medical opinion, are thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection - Legal Criteria

The Veteran claims that he has an acquired psychiatric disorder, a bilateral leg disorder, and hepatitis all caused by service.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2012).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of certain chronic conditions, (such as arthritis) during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a) (2012).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2012).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2012).  In this case however, there is no medical evidence of any of the above claimed chronic conditions until more than one year after service, as such, presumptive service connection would not be warranted in this case.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Jandreau v. Nicholson, supra (concerning a dislocated shoulder).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Evidentiary Background

A February 1971 report of service treatment noted that the Veteran was seen with symptoms suspicious for hepatitis.  His diagnosis of infectious hepatitis in September 1970 was noted.  A history of IV drug use was noted, as well as a questionable history of polluted water ingestion.  These records document a history of sharing needles with others.  Examination revealed some tenderness to percussion over the liver.  A March 1971 treatment record noted that the Veteran was returning from convalescent leave after having hepatitis, and was now fine except for some malaise.

On a February 1972 report of medical history, the Veteran reported problems including depression or excessive worry, hepatitis, and cramps in his legs.

A February 1972 report of separation examination noted that the Veteran had hepatitis twice in service, felt to be secondary to IV heroin.  He had a suicide attempt in 1969 by wrist slashing, and had psychiatric treatment.  He was noted to have used heroin for 3 years since his tour in Korea, always by IV use.

The Veteran had a general medical examination in August 1998.  At that time, the Veteran reported numerous problems, including problems with his legs.  He stated that he felt most of his medical problems were due to his abuse of drugs in service.  The Veteran reported shooting heroin in his legs, arms, and neck, but mostly his legs.  Upon examination, the Veteran's pedal pulses were decreased, but still palpable.  He had no femoral bruits.  He had multiple venectasias on both feet extending up to the mid calf level.  He had two healing ulcers on the left and right mid calf medially.  There were multiple red to purple areas on both lower extremities.  The Veteran stated that there were due to "missing" when shooting heroin.  The Veteran was diagnosed with multiple drug addiction apparently without motivation to quit, alcohol use without motivation to quit, tobacco use in recent remission, hypertension, and a mental problem to be addressed by a neuropsychiatric consultant.  As to a diagnosed leg condition, the examiner stated that it was his opinion that the majority of the findings on the Veteran's legs were related to him injecting heroin, and unsuccessful attempts for injecting heroin.

The Veteran had a psychiatric examination in August 1998.  At that time, the Veteran reported that he had been on medication for depression for years.  He was noted to have prior diagnoses of alcohol dependence, methadone dependence, marijuana dependence, and heroin abuse, with a GAF of 50.  The Veteran reported first abusing alcohol at 13, and stated that numerous family members had substance abuse problems.  His in service history of substance abuse was noted.

An April 1999 private treatment record noted the Veteran had a prior reported history of probable Hepatitis B and C, deep vein thrombosis, hypertension, venostasis ulcers, depression, and sarcoidosis.  The Veteran was diagnosed with depression at that time.

A March 2000 private treatment record noted diagnoses of Hepatitis A, B, C, and deep vein thrombosis.

A July 2000 private treatment record noted diagnoses of Hepatitis C and deep vein thrombosis.

An October 2002 private treatment record noted a diagnosis of depression, controlled, as well as diagnoses of Hepatitis A, B, and C.

A November 2003 private treatment record noted a diagnosis of probable Hepatitis C.

A January 2004 surgical pathology report confirmed the Veteran's diagnosis of Hepatitis C, but noted minimal activity and no fibrosis.

A September 2004 private treatment record noted a diagnosis of anxiety/depression, and prescribed the Veteran medication.

A January 2005 private treatment record noted a diagnosis of anxiety/depression, and prescribed the Veteran medication.

An October 2005 private treatment record noted a diagnosis of depression.

A June 2006 outpatient treatment record noted that the Veteran had venous stasis changes of the lower extremities, and a painful cord in the right foreleg that was suspected venous thrombosis.

The Veteran received a VA examination for hepatitis in November 2006.  At that time, it was noted that he was found to have Hepatitis C sometime around 2004 based on a liver biopsy, though at present there was no evidence of Hepatitis C in his blood.  He reported not working for the past two years in his profession as a carpenter, due to chronic fatigue.  The Veteran's history of IV drug use and multiple tattoos was noted.  He was diagnosed with chronic Hepatitis C, with no current evidence of activity.

An April 2012 VA examination report indicated that the Veteran reported having muscle cramps and discoloration in his legs during service, and now had very bad varicose veins, as well as a sore on his left foot, and circulation problems in general.
The Veteran had some limitation to performing activities due to leg swelling and pain.  He was diagnosed with varicose veins of the bilateral lower extremities.  Symptoms included stasis pigmentation or eczema, intermittent ulceration, and persistent edema, with symptoms relieved by compression hosiery.

The Veteran received further VA psychiatric examination in April 2012.  The Veteran was diagnosed with opiate dependency, in long term remission, cannabis abuse, continuous, alcohol abuse, continuous, and a substance induced mood disorder, with a GAF of 70.

Upon examination, the Veteran was well dressed and in no acute distress.  Intellectual functioning was average.  Affect was appropriate.  Thought processes were clear, logical, linear, coherent, and goal directed.  The Veteran's reported mental health history was noted, including being on Methadone since 1973, and being in multiple treatment programs for substance abuse.  His last use of heroin was reportedly in 2002.  His attempted suicide in service was noted.

The examiner concluded that substance abuse had its onset prior to the mental health condition, and has independently caused impairment in psychosocial functioning.  Substance abuse disrupts REM sleep, disinhibits temper outbursts, causes cognitive decline, decreases motivation and increases anhedonia.  Additionally, the substance use has resulted in diagnoses of substance induced mood disorder.  The Veteran has had severe negative sequalae of substance abuse that contributes to his depression, anxiety, and psychosocial impairment.  The examiner found that the Veteran met the criteria for generalized anxiety disorder and a depressive disorder.  The examiner opined that the Veteran's anxiety disorder and depression were most likely caused by or a result of long term substance abuse.  His prognosis was guarded due to the severity, longevity, and nature of his condition.

The Veteran received a VA examination for his hepatitis in April 2012.  At that time, the Veteran was noted to carry a diagnosis of Hepatitis C.  His only noted risk factor was IV drug use.

The Veteran received a VA addendum regarding hepatitis in May 2012.  At that time, the examiner noted that the Veteran had infectious hepatitis while in military service, which is now called Hepatitis A.  He recovered completely from this, but will forever after have positive Hepatitis A antibodies in his blood as a marker of past disease.  The Veteran does have a current diagnosis of Hepatitis C; recent lab tests in April 2012 show negative Hepatitis C viral RNA titers, and less than 43 IUs of Hepatitis C TAQ, which means that the disease is current quiescent, or in remission.  The examiner indicated that it was less likely as not that the Veteran's Hepatitis C was incurred during active service, since no testing was available at that time for the Hepatitis C virus.  It was as least as likely as not that the Veteran's Hepatitis C is the result of IV drug abuse.  The examiner noted that this was the most frequent cause of Hepatitis C in clinical medicine, other than tainted blood transfusions, which no longer occur.

The Veteran received a VA addendum opinion for his claimed leg conditions in May 2012.  At that time, he was found to have a diagnosis of varicose veins of the bilateral lower extremities.  Specifically, the Veteran was noted to have superficial venous thrombosis.  After reviewing the Veteran's service treatment records, the examiner felt that there was no evidence of varicose veins or peripheral vascular disease identified in service.  The Veteran's report of leg cramps in February 1972 was noted; however, the examiner indicated that this report was not indicative of peripheral vascular disease or varicose veins.  The examiner opined that a leg disorder was not incurred during the Veteran's period of active service.  The examiner felt that the muscle cramps the Veteran reported on one occasion were likely related to or caused by IV drug abuse like heroin, or during withdrawal episodes.  He also again noted that there was only one report of leg cramps in service, and therefore no evidence of a chronic condition.

An addendum opinion regarding the Veteran's hepatitis was obtained in February 2013.  At that time, the physician noted that the Veteran did have Hepatitis C confirmed in 2004 by blood tests, as well as a liver biopsy that showed chronic hepatitis C but without fibrosis, that is, Grade I.  Current blood tests showed no evidence of viral titers in the blood for Hepatitis C; therefore, the examiner observed that the condition is in remission.  The examiner noted that the Veteran developed acute Hepatitis A during service in 1970 and 1971; he has antibodies to Hepatitis A, purely as a marker of past exposure to the virus, and usually obtained through contaminated water or food.  The examiner opined that the Veteran's Hepatitis C was more likely incurred through IV drug use, which did occur during military service.  The examiner noted that whether or not the actual infection was obtained during military service or thereafter was impossible to determine, since there was confirmation of the virus only from 2004.  The Veteran could have incurred Hepatitis C after service if he continued with IV drug abuse.

Hepatitis

Taking into account all relevant evidence, the Board finds that service connection for Hepatitis C is not warranted.  In this regard, the Board notes that there is no question that the Veteran has a current diagnosis of Hepatitis C, although it is currently in remission.  The Board also finds it at least as likely as not that this Hepatitis C was incurred in service.  However, all the evidence of record, and the Veteran's own admission, indicates that the only risk factor the Veteran had, and the likely etiology of, this Hepatitis C diagnosis, is IV drug use which started during service and continued for decades thereafter.

Applicable regulations provide that no compensation shall be paid if the disability resulting from injury or disease in service is a result of the Veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110 (West 2002 & Supp. 2011).  Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the Veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 C.F.R. § 3.301 (2012). 

The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct.  Organic diseases and disabilities which are a secondary result of the chronic use of drugs and infections coinciding with the injection of drugs will not be considered of willful misconduct origin.  Where drugs are used for therapeutic purposes or where use of drugs or addiction thereto, results from a service-connected disability, it will not be considered of misconduct origin. 38 C.F.R. § 3.301(c)(3) (2012). 

An injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  For the purpose of this paragraph, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user; drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301(d) (2012). 

"Willful misconduct" means an act involving conscious wrongdoing or known prohibited action.  A service department finding that injury, disease or death was not due to misconduct will be binding on the Department of Veterans Affairs unless it is patently inconsistent with the facts and the requirements of laws administered by the Department of Veterans Affairs. (1) It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences. (2) Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct. (3) Willful misconduct will not be determinative unless it is the proximate cause of injury, disease or death. 38 C.F.R. § 3.1(n) (2012). 

In this case, there is no question that the Veteran's drug use is not isolated; his treatment records document a lifelong use of IV drugs, starting in Vietnam, and these records show that the veteran has repeatedly admitted to chronic drug use.  All of the medical evidence of record, including his most recent April 2012 VA examination report with a May 2012 addendum attributed the Veteran's Hepatitis C to IV drug use.  The Board also notes that the Veteran has been found to carry Hepatitis A antibodies because of an in service diagnosis of infectious Hepatitis A, however, the Veteran does not currently carry an active diagnosis of Hepatitis A.

In short, all of the evidence of record concerning the etiology of the Veteran's Hepatitis C ascribes it to IV drug use, which as discussed, to the extent that this includes in-service IV drug use, constitutes misconduct.  As for any drug use contemporaneous with service, the law clearly prohibits service connection for a disease (e.g., Hepatitis C), resulting from willful misconduct due to the abuse of illegal drugs.  38 U.S.C.A. §§ 105(a), 1110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.301(a) (2012). 

The Board does not doubt the credibility of the Veteran in reporting his beliefs that his current Hepatitis C was caused by use of IV drugs during his military service. The Board also believes that the Veteran is sincere in expressing his opinion with respect to the etiology of the disorder.  However, the matter at hand involves a determination of whether the Veteran's actions constitute "willful misconduct."  As noted above, the entirety of the evidence of record indicates that his current diagnosis of Hepatitis C is related to chronic IV drug use, for which service connection, by law, cannot be granted, as it is considered willful misconduct.

Bilateral Leg Disorder

Taking into account all relevant evidence, the Board finds that service connection is not warranted for a bilateral leg disorder.  While the Veteran's postservice treatment records show a diagnosis of deep vein thrombosis in 2000, the record since the Veteran filed the current claim in 2005 show that his current disability is varicose veins.  There is no competent evidence of deep vein thrombosis in the record since 2005.  

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225   (1992).  As the record does not show a current diagnosis of deep vein thrombosis during the appeal period, service connection for such disability must be denied.  
Cf. McClain v. Nicholson, 21 Vet. App. 319 (2007) (the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative). 

With regard to the etiology of his current varicose veins, there is no medical evidence of record showing that the Veteran's current diagnosis, in his most recent April 2012 VA examination report, of varicose veins, is related to service.  In this regard, the Board finds particularly probative the May 2012 addendum opinion which indicated that there was no medical evidence of record relating the Veteran's current varicose veins to service.  The examiner noted the Veteran's reports of leg cramps once in service, which is noted in a February 1972 treatment record, however, he indicated that these cramps were likely related to or caused by IV drug abuse, or during withdrawal episodes.  The Board also finds probative the report of an August 1998 VA examination, which found no diagnosed leg condition, other than marks related to unsuccessful attempts at injecting heroin.  Further, the evidence of record shows no diagnosis of a chronic leg condition until approximately March 2000, 28 years after his separation from service, when the Veteran was diagnosed with deep vein thrombosis. 

The Board does not dispute that it is the Veteran's sincere belief that his current varicose veins are related to service; however, the question of whether the Veteran's current diagnosis of varicose veins is related to service is one that the Board considers requires medical expertise, and therefore the Board places more weight on the medical opinions contained in the Veteran's VA examination reports and addendum reports.  As such, with no evidence of varicose veins in service or for many years after service, and with all the medical etiology evidence of record indicating that the veteran's only current leg diagnosis, varicose veins, is not related to service, the Board finds that the preponderance of the evidence of record is against a grant of service connection for a leg disorder.

Acquired Psychiatric Disorder

Finally, taking into account all relevant evidence, the Board finds that service connection is not warranted for an acquired psychiatric disorder to include depression.  There is no question that the Veteran had a suicide attempt in service by wrist slashing, and had psychiatric treatment as a result.  However, the preponderance of the medical evidence of record post service indicates that the Veteran is currently diagnosed with multiple substance abuse disorders due to drug abuse, which would be considered willful misconduct.  An August 1998 VA examination report noted diagnoses of alcohol dependence, methadone dependence, marijuana dependence, and heroin abuse.  An April 2012 VA examination report diagnosed the Veteran with opiate dependency, in long term remission, cannabis abuse, continuous, alcohol abuse, continuous, and a substance induced mood disorder.  The examiner indicated that the Veteran met the criteria for generalized anxiety disorder and a depressive disorder; however, he felt that the Veteran's anxiety disorder and depression were most likely caused by his long term substance abuse.  

As indicated above, the progressive and frequent use of alcohol and other illegal substances to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3) (2012).  Because the Veteran's most recent VA examination report determined that the Veteran's current psychiatric disabilities are substance abuse disorders, and anxiety disorder and depression most likely caused by long term substance abuse, service connection for these disabilities cannot be granted.  As noted above, the Board does not dispute that the Veteran currently has these disabilities, or that he believes he has them as a result of service; however, the matter at hand involves a determination of whether the Veteran's actions constitute "willful misconduct."  As noted above, the Board finds the Veteran's long standing polysubstance abuse disorders, including IV drug use, to constitute "willful misconduct."  As such, the Board finds that the preponderance of the evidence of record is against a grant of service connection for an acquired psychiatric disorder to include depression.

As the preponderance of the evidence is against all these claims, the benefit-of-the-doubt doctrine does not apply, and they must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for hepatitis is denied.

Entitlement to service connection for a bilateral leg disorder is denied. 

Entitlement to service connection for an acquired psychiatric disorder to include depression is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


